Bleckley, Justice,
concurred as follows :
Though it be doubtful (and it certainly is) whether the title of the amending act of 1868 be sufficient to warrant the scope of the act in respect to consolidating so as to form a new corporation, I think that the Atlanta & Richmond Air-Line Company cannot raise that question to avoid the payment of its taxes. Nor can those claiming under it do so. The facts in the record show that there was a new company de facto; and it cannot deny that it was such de jure in a contest with the state about taxes. Granting that it usurped the franchise to be a corporation, there has been no judgment of ouster, and whatever debts or liabilities it incurred, whether for taxes or anything else, must be responded to.
Jackson, Justice, concurred in the judgment upon the ground that under the facts of this case it wouLd be impossible to arrive at what the one-half of one per cent, of the *488net income of the company amounted to, and as the railroad ran through a portion of this state, its property within the state was subject to the same rate of taxation as that of' natural persons. He did not concur in the view that the act amending the original charter created a new corporation. He did not think that the title of an act authorizing an amendment to a charter could, under the constitution of this state, authorize the creation of a new artificial person by the body. A new corporation is operating Ac facto in this state, and has property here, and that property is liable for taxes as that of all other persons natural and artificial, •who have no exemption in whole or in part.